 

Case 2:10-cr-20225-SDD-PJK ECF No. 186 filed 01/02/20 PagelD.2720 Page 1 of 20

1 LE

ap

 

 

 

JAN - 2 2020
AO 243 MOTION UNDER 28 USC § 2255 TO. VACATE, SET ASIDE, OR C CTCLERK’S OFFICE
Rey cis SENTENCE BY A PERSON IN FEDERAL CUSTODY DETROIT
. - 4 District .
‘(United States Bistrict Court EASTERN DISTRICT OF MICHIGAN
Name of Movant Prisoner No. . | Docket No.

ROSSAHN BLACK 44054-039 Originating Case No.
2:10-cr-20225-1

 

 

Place of Confinement

 

 

(include name upon which convicted)

UNITED STATES OF AMERICA Vv. ROSSAHN BLACK
. . (full name of movant)

 

’ MOTION

1, Name and location of court which entered the judgment of conviction under attack United States District

_ Court for the Eastern District of Michigan, 231 West Lafayette Blvd., Detroit, MI 48226.

3, Length of sentence__292 ‘months (all Counts Consecutive).

4, Nature of offense involved (all counts) Count 1, 18 U.S.C. §. 922(¢)(Belon_in Possession_of_a
Firearm); Count 2, 18 U.S.C § 922(g)(Felon in Possession of a Firearm); Count 3,

 

18 U.S.C. § 922(g)(Felon in Possession of a Firearm).

t j :
. '

 

3. What was your plea? (Check one)
{a) Not guilty B this dawery 17, 2017 proceetiing vas 2 a resetercirg tesring after the origiral
(b) Guilty Oo cement af Conviction and Sentence entered on (10/16/12).

’ (c) Nolo contendere OD

If you entered a guilty plea to one count or indictment, and a not guilty plea to another count or indictment, give details:

Defendent's sentence was vacated on Decenber 12, a6, as a result of his first $ 22 petition,

“fess an'the U.S. Sprare Car's decision in Jonson. United- Skates; — US. S.C: 21-

 

(2015),. striking down § PA(e)'s ACC residual clause.
6. Kind of trial: (Check one)

(a) Jury . Oo oo .
(b) Indge only ~~ © Resentencing m Jenary 17, 2017 (New Judgement).

Yes O No (X At tre original trial . .
, cirg.

8. vie yen appeal from ippelel ey of conviction ORT, § 2 /resentencire, and resulting New Judgement.

 

2 Date of judgment of conviction January 17, 2017 (Resentencing and New Judgement from Original
(Judgement of Conviction and Senetence (10/16/12).

7. Did yon testify at the trial? . . ‘ .
i ial, yes Then this instant petition is based on the Jenary 17, 2017 reseritencing

 
 

Case 2:10-cr-20225-SDD-PJK ECF No. 186 filed 01/02/20 PagelD.2721 Page 2 of 20

AD 43
REV 62

 

 

9. IF you did appeal, answer the following:

(a) Name of court__United States Court of Appeals for the Sixth Circuit, 100 E. Fifth Strest, Cincirati, Chio
a7.
(b) Result Affirmed.

‘(c) Date of result _ damary 16, 2018.

10. Other than a direct appeal from the judgment of conviction and sentence, have you previously filed any petitions,

applications or motions with Tespect to this judgment i in any federal court?
Yes KI No O

11. If your answer to 10 was “yes,” give the following information:
(3) (1) Name of conrt _United Stabes Court of Appeals for the Sixth Circuit
(2) Nature of proceeding Direct appeal from the Origine) Judgsnent of Coavicbion and Sentence
entered an October 16, 2012, in this instant matter.
@ Grounds raised Competency Evaluation errors-and Sentencing errors.

 

 

 

 

(4) Did you receive an evidentiary hearing on your pesition, lication or motion?
Yes O No i ‘his was the first Direct Appeal itp oral argent

(5) Result Original First Direct Appeal was affirmed on denery 1, 214.
(6) Date of resat Janery 15, O14.

(0) As to any second petition, application or motion give the same information:

(1) Name of court ‘his wos the finst § 2255 Notion, U. .S. District Court for the Hastem District
(2) Nature of proceeding First $ 2255—hebes (Post Conviction) corpus petition, following the
affirmence of the Crigiral/First Direct Appeal, affirmed om Janary 15, 2014.
(3) Grounds raiseq Defendant's § (A(e) ACC sentence was unomstitutiawl, pursuant to the
United States Supreme Court's decision in Jomson v. United States, U.S._,1 S.Ct. 21 (2015).

   

 

 

 

 
i

Case 2:10-cr-20225-SDD-PJK ECF No. 186 filed 01/02/20 PagelD.2722 Page 3 of 20

AO 243
REV 682

 

(4) Did you receive an evidentiary hearing on your petition, application or motion?
Yes No O

you "* (5) Result_ Granted. Pe

(6) Date of result _ December 12, 2016.

" (c) As to any third petition, application or motion, give the same information:

(1) Name of court United States Court of Appeals for _the-SixthGireuit.————

per 12, 2016,
(2) Nature of proceeding Appeal from the New Judgement entered on December—te, ;

as a result of the granting of the § 2255 motion pursuant to Johnson , 135
S.Ct. 2551 (2015), and this appeal was an application for OOA (Certificate of Appealahillity).
(3) Grounds raised Sentence after Johnson resentencing exceeds statutory maximum

for 18 U.S.C. § 922(g) offense.

 

 

 

4) Did you i identi hearing on your petition, application or motion? _
(4) a iia this was ‘an appeal from the New § 2255 Judgement, with no oral argutent.
(5) Result Certificate of Appealability denied.
(6) Date of Result October 16, 2018.

(ad Did you appeal, to an appellate federal court having jurisdiction, the tesult of action taken on any petnon, application
or motion? 16S. ,
(1) First petition, etc. Yes 8) No D
(2) Second petition, etc. Yes A) No O
(3) Third petition, etc. Yes K No O ;
" (@) If you did not appeal from the adverse action on any petition, application or motion,

NOP APPLICAHLE:.

explain briefly why you did not:

 

 

12. State concisely every ground on which you claim that you are being held unlawfully. Summarize buetly the facts supporting
each ground. If necessary, you may attach. pages stating additional grounds end facts Suppo a ‘dional grounds at a
CAUTION: If you fail to set forth all grounds in this motion, you may be barred from presennug
later date. / . . : tees ceedings. Each

For your information, the following is a list of the most frequently raised grounds for het ee ne hich: yon have
statement preceded by a letter constitutes a separate ground for possible relief. You.may lating t i his conviction) on which
otherthan those listed. However, you should raise in this motion av grounds (relating

ov based your allegations that you are being held in custody unlawily. ; facts. The
y Donot check any : F these ited grounds. If you select one or more of these grounds for relief, you-must allege fa

f the grounds.
motion will be returned to you if you merely check (a) through (j) of any one © S : . tandine of
(a) Conviction obtained by ples of guilty which was unlawfully induced or not made voluntarily or with understanding

_ the nature of the charge and the consequences of the plea.
(b) Conviction obtained by use of coerced confession.

 

 

 
AO 243
REV 6/82

 

 

Case 2:10-cr-20225-SDD-PJK ECF No. 186 filed 01/02/20 PagelD.2723 Page 4 of 20

 

 

(c) Conviction obiained by use of evidence eained pursuant to an unconstitutional search and seizure.
(d). Conviction obtained by use of evidence obtained pursuant to an unlawful arrest.

(t) Conviction obtained by a violation of the privilege against self-incrimination. . .
i disclose to the defendant evidence favorable

(f Conviction obtained by the unconstitvtional failure of the prosecution to

to the defendant.
(g) Convichon obtained by a violation of the protection against double jeopardy.
(b) Conviction obtained by action of a grand or petit jury which was unconstitutionally selected and impanelled.

‘@) Denial of effective assistance of counsel.
() Denial of right of appeal.

See Defendant's/Mo

A. Ground one:

Relief and Supporting Facts," for Ground One. -

; See attached, as cited

Supporting FACTS (tell your story briefly without citing cases or law

above.

 

 

B. Ground two: See Defendant 's/Movant''s Attached “Memorandum of Grounds for _

Relief and Supporting Facts," for Ground Two.

FACTS (tell your story brie/ly without citing | cases or law): _ See attached, as cited ;

 

‘Supporting

above.

 

See Defendant's/Movant's

Attached "Memorandum of Grounds for

C. Ground three:
Relief and Supporting Facts," for Ground Three.

: See attached, as cited —

Supporting FACTS (tell your story briefly without citing cases or law)

above.

 

 

 

 
-.- “pt-igssnes—for- whtich-he-seeks--§-2255-~habeas-reLief--Alternatively;- -Defendant-ts/Mov:

Case 2:10-cr-20225-SDD-PJK ECF No. 186 filed 01/02/20 PagelD.2724 Page 5 of 20

AO 248
. REV 22

 

 

 

 

D. Ground four: _See Defendant's/Movant's Attached "Memorandum of Grounds for

Relief and Supporting Facts," for Ground Four.
Supporting FACTS (tell your story briefly without citing cases or law): See attached, as cited _

_ above.

 

E. Ground Five: See Deféndant's/Movant's Attached "Memorandum of Grounds for

Relief and Supporting Facts," for Ground Five.
Supporting Facts: See attached, as cited above.

 

13. If any of the pronnds listed in 12A, B, C, and D were not previously presented, state briefly what grounds Were not so
presented, and give your reasons for not presenting them:

Judgement entered on January 17, 2017, for which the Defendant/Movant has a new stay

 

attorney rendered ineffective assistance with respect to each ground for relief rai

herein, in this instant § 2255 Motion, and thus § 2255 is the appropriate vehicle.

he ee

~~ 14."Do you bave any petition or appeal now pending in arjy Gourt as to the judgment dnder attack?" : -
Yes No ® :

15, Give the name and address, if known, of each attorney who represented you in the following stages of the judgment attacked
herein:

(A pelininry eating .games.R. Gorometta, Loren E. Khogali, Office of the Federal...
Public Defender, 613 Abbott, 5th Floor, Detroit, Michigan 48226,

(b) At arraignment and plea came.

 

(c)At trial _ Same.

 

(d) At sentencing Same.

 

 

 

  

 
 

Case 2:10-cr-20225-SDD-PJK ECF No. 186 filed 01/02/20 PagelD.2725 Page 6 of 20

AO 243
REV 6/82

 

—

(e) On appeal _C. Ransom Hudson, Law Office, 639 Main Street, Cincinnati, Ohio
45202.

(2) In any post-conviction proceeding Nicole L. Smith, Foorest and Smith Law Offices, 3939
Van Horn Road, Trenton, Michigan 48181. ,

(g) On appeal from any adverse ruling in a post-conviction proceeding Same. (Nicole Smith).

 

16. Were you sentenced on more than one count af an n indictment, or on more than one indictment, in the same court and at

’ approximately the same time?
Yes ONoO

‘17. Do you have any’ fatnre sentence io serve after you complete the sentence imposed by the judgment under attack?
Yes ONo &

(a) If so, give name and location of court which imposed Sentence | to be served in the future: ire; NOT APPLICABLE. _

 

 

(b) Give date and length. af the above sentence: January 17, 2017 . 252 months

 

(c) Have you filed, or do you contemplate filing, any petition attacking the judgment which imposed the Sentence tobe
served in the future? Loe .
Yes ONo O NOT APPLICABLE.

Wherefore, movant prays that the Court prant him all relief to which be may be entitled im this procesding.

a "Not Applicable"
sf : Bo ees ~ Signaiore of Atomey GF any)

I declare under penalty of perjury that the foregoing is trie and correct. Executed on

forheibak

Signamre of Movant

December 13, 2019
(date)

 

 

 
 

Case 2:10-Cr-20225-SDD-Fak refs Men hate F Pdi BPA? cofpape!D.2726 Page 7 of 20

FOR THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA,
Plaintiff-Respondent,

Ve : Crim. No. 10-20225
Civ. No. L Ee
ROSSAHN BLACK, ; Hon. Gerald E. Tonl
Defendant-Movant. 0
yan - 2 22
S OFFICE
ooo0o0o . cLER Aart

DEFENDANT'S MEMORANDUM OF GROUNDS FOR RELIEF AND
THEIR SUPPORTING FACTS

Comes Now, the Defendant-Movant, in this instant matter and presents. his
Grounds for relief, Grounds One through Five, and their supporting facts, in
conjunction with his accompanying Motion to Vacate, Set Aside, Or Correct Sen-

tence, pursuant to 28 U.S.C. § 2255, in this instant matter.

GROUND ONE: THE DEFENDANT IS FACTUALLY INNOCENT AND HIS DUE PROCESS RIGHTS WERE
INFRINGED WHERE THE ACTUAL FACTS, AS WELL AS THE RECORD EVIDENCE, IS CONTRARY
TO THE PROOF BEYOND A REASONABLE DOUBT THAT HIS FIREARM POSSESSION, IN THE IN-
STANCES CHARGED IN COUNTS 1 AND 2, WAS NOT CONTINUOUS AND/OR UNINTERRU"IED, AND
TRIAL AND APPELLATE COUNSEL WERE INEFFECTIVE IN FAILING TO INVESTIGATE, CHAL-
LENGE, AND PRESERVE THIS ISSUE WHICH PREJUDICED DEFENDANT PROCEDURALLY AND IN-
CREASED HIS ULTIMATE SENTENCE BEYOND THAT OTHERWISE APPLICABLE.

Supporting Facts: .

On December 4, 2009, the Defendant drove, in his car (which contained, in the
trunk, firearms described as: a Wolf 7.62 caliber, Walther P99S 9 milimeter pis-
stol, bearing serial number BSO71500139; a Maverick Arms 12 guege shotgun, bearing
serial number MVO3495C; a Romarm Draco 7.62 caliber pistol, bearing serial nm
ber DR-4261-09; a Smith & Wesson .44 caliber revolver, bearing serial number CDH5393;
a Glock Model 30: BSA. .45 caliber pistol, bearing the serial number HGM361; and
a Jimenez Arms, Model J.A. 380, .380 caliber pistol, bearing serial mmber 04742.

For a total of six firearms) to the "Wolverine Shooting Sports Store," located

Brownstown, Michagan, and in the company of Anthony Pugh, who was a passenger

 
Case 2:10-cr-20225-SDD-PJK ECF No. 186 filed 01/02/20 PagelD.2727 Page 8 of 20

2

in Defendant's car and was accompanying him to the Wolverine Store, where the
Defendant had been specifically going to have a firearm slide (the slide actim
part of a firearm) fixed, which slide part was compatible with a Para Ordnance
semi-automatic pistol, and to purchase sights for such a fiream. ‘Tre Defendant
left all of the afore mentioned firearms in the trunk of the car, with Mr. Agh,
and entered the Wolverine Store unarmed, except for the defective firearm slide.
When the Defendant exited the Wolverine Store, he left the firearm slide in the
store and did not return. (See Defendant!s Sworn Statement and Affidavit, at-.
tached hereto as Exhibit 1).

Then, several days later, on December 7, 2009, the Defendant wes pulled over
in his car, based on a traffic stop, by Highland Park, Michigan Police Offi-
cers, who conducted a record check and discovered Defendant did mt mv a valid
driver's license. A search of the car was conducted and officers found, in tt
trunk, the firearms cited above. ATF agents who were called in, and interviewd
Defendant, were told by the Defendant that he had a "legal and religious right
to possess the shotgun and pistols for a mission to protect Muslims from vio-

lent crimes." Which is the same statement and explanation that the Defendant

had given to Anthony Pugh, on December 4, 2009, several days prior, when they

had traveled together to the Wolverine Shooting Store. (See Defendant's Affi-
davit, id. at 11, page 1).

And prior to trial, Defendant directed his appointed counsel, James Gero-
metta, to locate Anthony Pugh, who could verify that Defendant did not carry
a firearm into the Wolverine Store on December 4, 2009; that the firearms dis-
covered in the trunk of Defendant's car on December 7, 2009, were the same fire-
arms that were in the trunk of the car when he and the Defendant had traveled
to the Wolverine Store on December 4, 2009; and that he and Defendant discus-

sed the firearms and that Defendant explained that he (Defendant) had a legal
 

Case 2:10-cr-20225-SDD-PJK ECF No. 186 filed 01/02/20 PagelD.2728 Page 9 of 20

3

and religious right to possess the firearms, as well as Defendant's United States
Citizenship and Military background authorized his possession of the firearms.
(Defendant's Affidavit, id. at 1 2, pege 1-2). The Defendant further explained to
counsel Gerometta that Pugh's testimony would establish/cooberate not only that
the firearms discovered in his trunk, on December 7, 2009, were contirously. pcs-
sessed from December 4, 2009, when he and Pugh traveled with them in the trunk
to the Wolverine Store, but that Defendant was not aware of his prohibited stat-
us, and believed he had a legal, religious, U.S. Citizenship, and Military beck-
ground right to possess the firearms to "protect Muslims" within his faith. Id.
at 9 2, pege 2. Counsel Geromatta advised the Defendant that "because Mr. Pugh
could also be charged with possession of the firearm (that is, incriminate him-
self), he (Mr. Pugh) would more that likely not be willing to come forward and
testify for the Defendant." And that, "in any event, Mr. Pugh could not prove,
for certain [Defendant]'s state of mind, as to the legality of possessing the fire-
arms." Id.

Throughout the Defendant's criminal prosecution, counsel Gerometta did not
execute Defendant's direct orders to investigate, locate, and present Mr. Pugh
as a defense witness, and his exculpatory testimony, nor did counsel Gerometta
challenge the multiple possession allegations or preserve the issue for higher
review, as also directed by the Defendant. (Affidavit, id. at 1 2, page 2 ). As
well, Appellate Counsel, C. Ransom Hudson, failed to present the Anthony Pugh/
continuous possession and state of mind (that is, knowledge of Defendant's pro-
hibited status on possessing a firearm) issue in his direct appeal case, after
the Defendant had explained the facts and circumstances to him (Counsel Ransan)

and expressly directed him to brief the issue. Id. at 1 2, page 2.

GROUND TWO: THE IS FACTUALLY INNOCENT AND HIS DUE PROCESS RIGHTS WERE INFRINGED
WHERE THE ACTUAL FACTS, AS WELL AS THE RECORD EVIDENCE IS CONTRARY TO ACTUAL
PROOF AND PROOF BEYOND A REASONABLE DOUBT THAT DEFENDANT DID IN FACT POSSESS A
 

Case 2:10-cr-20225-SDD-PJK ECF No. 186 filed 01/02/20 PagelD.2729 Page 10
4

AND PRODUCED AN OPERABLE FIREARM AT THE "WOLVERINE SHOOTING SPORTS STORE," ON
DECEMBER 4, 2009, AS CHARGED IN COUNT 2, AND TRIAL COUNSEL AND APPELLATE COUN-
SEL WERE INEFFECTIVE IN FAILING TO INVESTIGATE, CHALLENGE, AND PRESERVE THIS
ISSUE, WHICH PREJUDICED DEFENDANT PROCEDURALLY AND INCREASED HIS SENTENCE BE-
YOND THAT OTHERWISE POSSIBLE.

Supporting Facts:
The Supporting Facts here are the same as those presented above, in Ground

One, and thus are incorporated and referenced herein, in its entirety (includ

of 20

ing Defendant's Affidavit, accompanying this instant Motion, at f's 1, 2, page 2),

in this Ground Two.

GROUND THREE: THE DEFENDANT'S INDICTMENT ON COUNT 3 WAS UNTIMELY AS A RESULT
OF PREINDICTMENT DELAY, AND THUS HIS CONVICTION SUFFERED ON COUNT THREE VIO-
LATED DEFENDANT'S DUE PROCESS RIGHTS WERE DEFENDANT WAS PREJUDICE FROM TH: LE~
LAY AND HIS TRIAL AND APPELLATE COUNSEL WERE INEFFECTIVE FOR FATLING DEFENDANT'S
EXPRESS ORDERS TO CHALLENGE THE UNTIMELINESS AND PRESERVE AND PRESENT THE IS-
SUE IN HIS DIRECT APPEAL.

Supporting Facts.
On April 28, 2011, the Defendant was charged with Count Three in a three-

count First Superseding Indictment, which alleged that the Count Three conduct

(charging Felon in Possession of a Firearm, 18 U.S.C. § 922(g)) took place on
or about February 5, 2008, in the Eastern District of Michigan.

On February 5, 2008, the Defendant was arrested by Washtenaw County, Michi-
gan Police and charged with State firearms violations. And in 2009, the Defer
dant accepted a no contest plea to the February 5, 2008 state firearms viola-
tions, in the Circuit Court of Ann Arbor, Michigan. The convictim wes in open
court and the record was available to the public.

At and or around the time of Defendant's arrest for the State firearm vio-
lation, on February 5, 2008, the Defendant had conversations with Anthmy Pugh,

in which Defendant revealed to Mr. Pugh his understanding that he had a right

to possess/bear arms to protect Muslims of his faith. Defendant explained to
Mr. Pugh that he was on a religious mission, as well as his (Defendant's) U.S.

Military backgroung gave him the right the possess firearms
 

Case 2:10-cr-20225-SDD-PJK ECF No. 186 filed 01/02/20 PagelD.2730 Page 11 of 20

Military background and U.S. Citizenship gave him the right to possess the fire-
arms, Mr. Pugh responded several times during the conversation, stating that:
either the Defendant was "crazy or stupid" in his outlook on having to "protect
Muslims" and himself with a cache of guns. (Defendant's Affidavit, id. at 11,
page 1). Later, Defendant made the same statement (concerning his intent, only,
to protect himself and Muslims, and his understanding that he had a legal and
religious right to possess firearms in that capacity) to the Highland Park Po-
lice Officers who arrested Defendant with the cache of firearms in the trunk of
his car, on December 7, 2009. Id. at 1 2, page 2. .

And prior to Defendant's federal trial in this matter, Defendant directed
‘appointed counsel, James Geromatta, to challenge the Count Three (State fire-
arm conduct from February 5, 2008) allegations as untimely and in violatim of
Defendant's right against preindictment delay. The Defendant also reiterated to
Mr. Gerometta the need to investigate, locate, and call for the deferse, Mr. Argh,
who could corroborate/establish the Defendant's state of mind and non-knowledge
of his prohibited status with respect to possessing firearms. Id. at fl 3, page
3. Mr. Gerometta simply repeated his earlier reasons to the Defendant for de-
clining Defendant's orders to challenge the indictment and call Mr. Agh in sup-

port thereof: that, "because Mr. Pugh could also be charged with possessim of

the firearms" charged in the indictment, "Mr. Pugh would more than likely not
be willing to come forward and testify for the Defendant." Id. at 1 2, page 2.

At no time, throughout Defendant's federal, criminal prosecution in this
matter, did counsel Gerometta investigate, locate, and present Mr. Pugh and his ex-
culpatory testimony nor challenged Count Three as untimely, or preserve the
issue for higher review. (Defendant's Affidavit, at 1 2, page 2). Neither did
Defendant's appellate counsel, C. Ransom Hudson, present the preindictmnt de-

lay issue (on Count Three), and the enjoining Anthony Pugh evidence, in the
 

Case 2:10-cr-20225-SDD-PJK ECF No. 186 filed 01/02/20 PagelD.2731 Page 12 of 20

6

direct appeal, as directed of him by the Defendant. Id. at 1's 2, 3, pages 1,2,3.

GROUND FOUR: THE DEFENDANT'S DUE PROCESS RIGHTS TO A FAIR TRIAL AND NOTICH, AND
TO EFFECTIVE ASSISTANCE OF COUNSEL WERE INFRINGED WHEN HE WAS CONVICTED OF POS-
SESSING A FIREARM BY CONVICTED FELON, ALLEGED IN COUNTS 1-3, BUT WHERE APPEL-
LANT WAS NOT AWARE OF HIS FEDERAL PROHIBITED STATUS, AND WHERE THE TRIAL COURT
DID NOT INSTRUCT THE JURY THAT DEFENDANT'S KNOWLEDGE OF HIS PROHIBITED STATUS
WAS AN ELEMENT OF THE OFFENSE AND REQUIRED FOR CONVICTION, AND WHERE TRIAL COUNSEL
AND APPELLATE COUNSEL FAILED TO CHALLENGE THE ISSUE EITHER IN THE TRIAL COURT
OR ON DIRECT APPEAL, AS DIRECTED TO DO SO BY THE DEFENDANT.

Supporting Facts,

The Supporting Facts here are the same as those presented above, in Grounds
One and Three, and thus are incorporated and referenced herein, in their en-
tirety (including Defendant's Affidavit, accompanying this instant Motion, at
{T's 1, 2, pages 1-3), in this Groud For.
GROUNG FIVE: THE DEFENDANT'S DUE PROCESS RIGHTS TO NO MORE THAN THE STATUTORILY
MANDATED PUNISHMENT FOR THE OFFENSE LISTED IN 18 U.S.C. § 922(g), AND TO EF-
FECTIVE ASSISTANCE OF COUNSEL WERE INFRINGED WHEN THE TRIAL COURT SENTENCED
THE DEFENDANT TO A GUIDELINE SENTENCE OF 252 MONTHS FOR THE CONDUCT ALLEGED IN
COUNTS 1-3, WHICH WERE CONTINUOUSLY POSSESSED FIREARMS, AND THUS 132 MONIHS Ee
YOND THE STATUTORILY MANDATED. MAXIMUM OF 120 MONTHS FOR THE CONDUCT ALLEGED IN THE

INDICTMENT, AND WHERE TRIAL OR APPELLATE COUNSEL DID NOT CHALLENGE ‘THE S#NTENCE, UPON
THIS SPECIFIC GROUND/BASIS AS DIRECETD OF THEM BY DEFENDANT.

Supporting Facts.

The Defendant incorporates and presents as reference herein, the Support-

ing Facts presented above in Grounds One through Three, in their entirety (in-

cluding Defendant's Affidavit, accompanying this instant Motion, at 12, page

2), in this Ground Five.

GROUND SIX: THE DEFENDANT'S DUE PROCESS AND INDICTMENT CLAUSE RICHIS AND THOSE
TO EFFECTIVE ASSISTANCE OF COUNSEL WERE INFRINGED WHEN THE DEFENDANT'S INDICT-
MENT WAS RETURNED MORE THAN THE MANDATED 30 DAYS AFTER HIS INITIAL APPEARANCE
BEFORE THE DISTRICT COURT, ON DECEMBER 8, 2009, AND WHERE TRIAL AND APPELLATE
COUNSEL DID NOT OBJECT, CHALLENGE, OR PRESENT THE ISSUE FOR REVIEW, AFTER. HEING
DIRECTED TO DO SO BY THE DEFENDANT.

Supporting Facts.
On December 8, 2009, a Criminal Complaint, under Docket Number 10-CR-22-

1, was filed in the United States District Court for the Eastern District of
Case 2:10-cr-20225-SDD-PJK ECF No. 186 filed 01/02/20 PagelD.2732 Page 13 of 20

7

Michigan. The Complaint charged the Defendant with Felon in Possession of a fire-
arm, on or about December 7, 2009, in violation of 18 U.S.C. § 922(g)(1). On
this same date, the Defendant made his initial appearance, with counsel, before
United States Magistrate Judge Virginia M. Morgan. The Defendant was temporarily
detained pending the outcome of a detention hearing set for December 9, 2009. A
detention hearing was not held on December 9, 2009, but on May 3, 2010, where
the Defendant again appeared with counsel, before Magistrate Judge Morgan, and
was arraigned on a one-count indictment that was returned on April 29, 210, ad
where Defendant entered a plea of not guilty, and at which time bond was denied.

Then on April 28, 2011, the Defendant, having been continuously detained since
his arrest on December 7, 2009, was named in a three-count First Superseding In-
dictment, charging Counts 1 through Three, Felon in Possession of a Firearm, in
violation of 18 U.S.C. §§ 922(g) and 924(e). And the Defendant again entered a
plea of not guilty, and again was detained without bond.

At no time, throughout Defendant's federal, criminal prosecution in this
matter, did counsel Gerometta execute Defendant's express order to object to his
continued detention and federal prosecution on the ground and basis that the
indictment was not returned until 141 days after Defendant's initial appeereme,
on December 8, 2009, and where the Defendant did not waive his 50 day indict-
ment clause right nor gave counsel Gerometta permission to do so. As well, the
Defendant's appellate counsel, C. Rensom Hidsm, did not present the delayed indictment
violation issue in the direct appeal, as direct of by the Defendant. (Affida-
vit, at 1 3, page 3). And neither did my post convicti attorrey, Nicole Smith.

Wherefore, based on the facts presented herein, and as set forth in Defe-
dant's Sworn Affidavit, the Defendant asks that an evidentiary hearing be or-
dered so that the defendant may be allowed a fair opportunity to further de-

velope the facts of his claim, and for proper resolution of the sworn facts.
 

 

Case 2:10-cr-20225-SDD-PJK ECF No. 186 filed 01/02/20 PagelD.2733 Page 14 of 20

8

CERTIFICATE OF SERVICE

 

Respectfully submitted,

Rossahn Att .

Defendant-—Movant

Reg. No. 44054-039
FCI-Gilmer |

P.O. BOX

Glienville, W.Va 26351

I HEREBY CERTIFY, that a true and correct copy of the foregoing Motion to

Vacate, Set Aside, or Correct Sentence, pursuant to 28 U.S.C. § 2255, with at-

tachments, was served on the Office of the U.S. Attorney for the Eastem District

of Michigan, at 211 West Fourth Street, Detroit, Michigan 48226, via first-class

mail, postage prepaid, this December 13th day, 2019.

Lj VW A ve Pb a f
Rossahn Black
Defendant—Movant
Reg. No. 44054-0349
FCI-Gilmer
P.O. BOX

Glienville, W.Va 26351
 

Case 2:10-cr-20225-SDD-PJK ECF No. 186 filed 01/02/20 PagelD.2734 Page 15 of 20

-EXHIBIT1
Case 2:10-cr-20225-SDD-PJK ECF No. 186 filed 01/02/20 PagelD.2735 Page 16 of 20
SWORN STATEMENT AND AFFIDAVIT OF ROSSAHN BLACK

I, Rossahn Black, hereby swear under penalty of the Federal Criminal Code,
that the statements of events and occurrences alleged herein are true and cor-
rect to the best of my knowledge and recollection.

1. The firearms charged in Counts 1 and 2, for which I was convicted of, were
stored in the trunk of my car that I was arrested in on December 7, 2009, and those
firearms found in my trunk, on December 7, 2009, were the same firearm that were
stored in my trunk, and from which I retrieved the Para Ordnance semi-automatic
pistol slide (and or pistol) that I took into the Wolverine Shooting Sports Store,
on December 4, 2009. I had travelled to the Wolverine Store with the firearms in
the trunk of my car, and I was accompanied by Anthony Pugh, a Highland Park Water
Department employee, from Detroit, Michigan. Mr. Pugh observed and was aware of
the firearms stored in the trunk and.observed and was aware that I had only taken
the Para Ordnance pistol slide from my trunk and into the Wolverine store, on
December 4, 2009, as well as Mr. Pugh and myself had conversations prior to, and
on December 4, 2009, in which, in answer to his questions as to the reasons for
my possession of multiple ("So many") firearms in my trunk, I responded truth-
fully and to my belief and understanding that, "I had a legal right to bear and
possess firearms as a U.S. Citizen, as part of my Military background, and as a
part of my religious Muslim belief (Faith) to protect fellow Muslims from crime
and attacks." Mr. Pugh responded that, I "was either crazy or stupid to believe
that I had to protect all Muslims and that so many guns were required." Myself
and Mr. Pugh had this same and/or similar conversation on or about February 5,
2008, when I was in possession of other firearms, awd was eventually arrested and
convicted of State (Ann Arbor Circuit Court, Washtenaw County, Michigan) firearm

violations.

2. Prior to my federal trial in the instant matter, I informed my appointed

trial attorney, James Gerometta, that I believed that I had a right to challenge

Page 1 of 3

 

 
Case 2:10-cr-20225-SDD-PJK ECF No. 186 filed 01/02/20 PagelD.2736 Page 17 of 20

the Count 1 and Count 2 firearm possession charges on the grounds that they were
continuously possessed firearms from December 4, 2009, at the Wolverine Store,

to my December 7, 2009 arrest, where they were then discovered in the trunk of

my car by the Highland park, Detroit, Michigan Police Officers, and thus were

one offense for prosecution purposes. I explained further to Mr. Gerometta that,

Mr. Pugh's presence with me, traveling in my car, and his observance of the fire-

arms in the trunk of my car, as we drove to the Wolverine Store on December 4,

2009, and our conversation, both on December 4, 2009, and at or around my Febru-
ary 5, 2008, State arrest on firearm violation charges, in which I had truthfully
and carididly revealed to Mr. Pugh my belief (and reasons therefore) that I had a
legal right to possess the firearms. I then, specifically directed Mr. Gerometta
to investigate, locate, and call Mr. Pugh to testify and corroborate my out-of-
court statements as to my state of mind concerning my lack of knowledge of my
federal prohibited status for possessing firearms, and to establish that the fire-
arms found in my trunk on December 7, 2009, were the same firearms I possesed and
had stored in my trunk on December 4, 2009, when we traveled to the Wolverine
Store, and that no actual firearm was taken into the Wolverine Store on December
4, 2009, but only the Para Ordnance pistol slide (firearm part). Mr. Gerometta
responded that, "Because Mr. Pugh could also be charged with possession of the
firearms, he would more likely than not be willing to come forward and testify..."
And that, "in any event, Mr. Pugh could not proove, for certain, your (Defendant,
Rossahn Black) state of mind, as to your knowledge of the legality of possessing
the firearms." At no time, ‘throughout my criminal prosecution, did Mr. Gerometta
execute my express orders to investigate, locate, and present Mr. Pugh for the
defense, and to challenge Counts 1 and 2 on the grounds cited above. In addition,
I also directed my appointed appellate counsel, C. Ransom Hudson, to present the

same claims and challenge, as to Counts 1 and 2, in my direct appeal case, after

Page 2 of 3
Case 2:10-cr-20225-SDD-PJK ECF No. 186 filed 01/02/20 PagelD.2737 Page 18 of 20

response was that, "He (Mr. Ransom) was in charge of what to present and what not
to present as an appellate issue, in the appeal." And that, he refuse "to bring an
ineffective assistance of counsel charge against a fellow attorney based on claims
overlooked during the district court proceedings."

3. On April 28, 2011, I was arraigned on a First Superseding Indictment that
contained two Counts (Counts 2 and 3) of possession of a firearm, in addition to
Count 1, which was the only count in the original indictment. This superseding in-
dictment was returned more than 16 months after my initial appearance in the U.S.
District Court, on December 8, 2009, and more than 12 months after my arraignment
on the original indictment, returned on April 29, 2010. Because both indictments
were returned more than 30 days after my initial appearance on December 8, 2009,

I directed my attorney, Mr. Gerometta, to object and challenge both indictment's
violation of the 30-day indictment clause rule, mandated after a defendant's ini-
tial appearance in the District Court. Mr. Gerometta responded that, "You (Defen-
ant, Rossahn Black) are not being harmed by the delays in bringing the indictment
well after the 40 day time requirement since you are already in jail." I informed
Mr. Gerometta that I had been detained without the indictment and that it was un-
fair that I was being held past the 30 days without an indictment. Mr. Gerometta
then said, "get over it, you're being tested for craziness." I replied that I did
not wave my indictment rights for any kind of testing." And Mr. Gerometa then said,
"Your waiver is not necessary." On direct appeal, I directed my appellate counsel,
Mr. Ransom to present the 30-day indictment clause issue in my direct appeal case,
and Mr. Ransom replied, again, that, "To do so would put your trial attorney un-
der the bus, and I advised you that I am unwilling to do that." And neither did my

post, conviction attorney, Nicole Gnith, raise this issue. Tirah Wy,
; Rossahn Black, Defendant
Dated: December 13, 2019. Reg. No. 44054-0349
FCI-Gilmer
P.O. BOX
Glienville, W.Va 26351

 

Page 3 of 3

 
 

   

     

Lud Shs fas
a co in 2A ey vg
tients,

ugh aoe mE,

ECEIVE

on ~2 2020

rie Geto lnk,
Uf " Aitiot Cau

 

 

Ste
vores
, ea i

 

 
Case 2:10-cr-20225-SDD:PJK ECF No. 186_ filed 01/02/20 _PagelD.2739

 

 

Page 20 of 20

sae Ne nn

      
 
 

 

 

 

 
